

116 HR 8022 IH: Lobbying Disclosure Reform Act of 2020
U.S. House of Representatives
2020-08-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8022IN THE HOUSE OF REPRESENTATIVESAugust 11, 2020Mr. Phillips (for himself and Mr. Cline) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Lobbying Disclosure Act of 1995 to assign unique identification numbers to each lobbyist who registers under such Act and to each client of the lobbyist and each person who provides strategic lobbying services in support of the lobbyist, to require the disclosure of information on any persons who provide strategic lobbying services in support of registered lobbyists under such Act, to require the Clerk of the House of Representatives and the Secretary of the Senate to assign a unique identification number to each individual who registers as a lobbyist under such Act, and for other purposes.1.Short titleThis Act may be cited as the Lobbying Disclosure Reform Act of 2020.2.FindingsCongress finds that—(1)the right to petition government for redress of grievances is a fundamental right in our representative democracy, which is often realized through lobbying;(2)responsible representative government requires public awareness of the efforts of paid lobbyists to influence the public decision making process in both the legislative and executive branches of the Federal Government;(3)existing lobbying disclosure laws have not been as effective as they could be because of unclear statutory language, weak administrative and enforcement provisions, and an absence of clear guidance as to who is required to register and what they are required to disclose;(4)the effective public disclosure of the identity and extent of the efforts of paid lobbyists to influence Federal officials in the conduct of government actions will increase public confidence in the integrity of government; and(5)experience with lobbying laws and regulations for nearly a half century led to substantial improvements in the law in 1995, and experience with the Lobbying Disclosure Act of 1995 over the last decade provides a sound basis for new refinements today.3.Assignment of unique identification numbers to lobbyists, clients, and providers of strategic lobbying services(a)Assignment of unique Identification numbersSection 6(a)(3) of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1605(a)(3)) is amended—(1)by striking and at the end of subparagraph (A);(2)by adding and after the semicolon the end of subparagraph (B); and(3)by adding after subparagraph (B) the following:(C)a system that assigns an identification number for each lobbyist for whom a registration or report is filed under this Act, each client of such a lobbyist, and each provider of strategic lobbying services on behalf of such client;.(b)Inclusion in registration statements(1)Information on registrantsSection 4(b)(1) of such Act (2 U.S.C. 1603(b)(1)) is amended by striking name, and inserting name, unique identification number (if available at the time of registration),.(2)Information on clientsSection 4(b)(2) of such Act (2 U.S.C. 1603(b)(2)) is amended by striking name, and inserting name, unique identification number (if available at the time of registration),.(3)Information on employeesSection 4(b)(6) of such Act (2 U.S.C. 1603(b)(6)) is amended by striking the name and inserting the name and unique identification number (if available at the time of registration).(c)Inclusion in quarterly reports(1)Information on registrants and clientsSection 5(b)(1) of such Act (2 U.S.C. 1604(b)(1)) is amended by striking the name of the registrant, the name of the client and inserting the following: the name and unique identification number of the registrant, the name and unique identification number of the client.(2)Information on employeesSection 5(b)(2)(C) of such Act (2 U.S.C. 1604(b)(2)(C)) is amended by striking a list of the employees and inserting a list of the names and unique identification numbers of the employees.(d)Effective dateThe Clerk of the House of Representatives and the Secretary of the Senate shall implement the system described in subparagraph (C) of section 6(a)(3) of the Lobbying Disclosure Act of 1995, as added by subsection (a), not later than the first day of the One Hundred Seventeenth Congress.4.Requiring disclosure of persons providing strategic lobbying services(a)Disclosure in lobbyist registration statementsSection 4(b)(6) of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1603(b)(6)) is amended—(1)by striking expects to act as a lobbyist on behalf of the client and and inserting the following: expects to act as a lobbyist on behalf of the client, or who has been or who the registrant expects to be a provider of strategic lobbying services on behalf of the client, and; and(2)by inserting after first acted as a lobbyist the following: or was first a provider of strategic lobbying services.(b)Disclosure in quarterly reportsSection 5(b)(2) of such Act (2 U.S.C. 1604(b)(2)) is amended—(1)by striking and at the end of subparagraph (C);(2)by adding and at the end of subparagraph (D); and(3)by adding at the end the following new subparagraphs:(E)a list of the names and unique identification numbers of the employees of the registrant who were providers of strategic lobbying services in support of the registrant’s lobbying activities on behalf of the client during the quarterly period; and(F)a list of the names of all other persons who were retained as providers of strategic lobbying services in support of the registrant’s lobbying activities on behalf of the client during the quarterly period, together with—(i)the nature of the strategic lobbying services provided, along with a brief summary of work performed;(ii)the amount paid to each such person for such services;(iii)the name of any individual employed by such person who supervised the provision of such services, and, if the individual served as a covered executive branch official or a covered legislative branch official in the previous 20 years, a statement describing the position in which such individual served; and(iv)the name of any individual employed by such person who provided such services during the quarterly period, and, if the individual served as a covered executive branch official or a covered legislative branch official in the previous 20 years, a statement describing the position in which such individual served..(c)Inclusion in filing, coding, and cross-Indexing systemsSection 6(a)(3)(A) of such Act (2 U.S.C. 1605(a)(3)(A)) is amended by striking and their clients and inserting and their clients and providers of strategic lobbying services. (d)DefinitionSection 3 of such Act (2 U.S.C. 1602) is amended—(1)by redesignating paragraphs (15) and (16) as paragraphs (16) and (17); and(2)by inserting after paragraph (14) the following new paragraph:(15)Provider of strategic lobbying services(A)In generalThe term provider of strategic lobbying services means any person who, during a quarterly period described in section 5, provided a registrant under section 4 with 12 or more hours of services which are described in subparagraph (C) but which are not otherwise treated as lobbying activities or lobbying contacts.(B)Special rule for former officialsIn the case of a person who served as a covered executive branch official or a covered legislative branch official in the previous 20 years and who, during a quarterly period described in section 5, provided a registrant under section 4 with services described in subparagraph (A) and also carried out lobbying activities on behalf of the registrant, such person shall be treated as a provider of strategic lobbying services if the combined time spent in providing services described in subparagraph (A) and lobbying activities on behalf of the registrant during the period was 12 hours or greater.(C)Services describedThe services described in this subparagraph are the following:(i)Providing strategic planning for lobbying activities or lobbying campaigns.(ii)Providing strategic advice regarding earned media or press coverage related to specific issues upon which a lobbyist employed by the registrant engaged in lobbying activities.(iii)Polling services enlisted by a registrant related to specific issues upon which a lobbyist employed by the registrant engaged in lobbying activities.(iv)Providing advice on or producing public communications related to specific issues upon which a lobbyist employed by the registrant engaged in lobbying activities.(v)Encouraging persons to support or oppose legislative or administrative action or take action with regard to specific issues upon which a lobbyist employed by the registrant engaged in lobbying activities, including the costs of creating formal or informal coalitions of organizations for such purposes..(e)Effective dateThe amendments made by this section shall apply with respect to statements and reports filed on or after the first day of the One Hundred Seventeenth Congress.5.Promoting enforcement by Attorney General(a)Reference of noncompliance to Attorney GeneralSection 6(a) of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1605(a)) is amended by striking the United States Attorney for the District of Columbia each place it appears in paragraph (8) and paragraph (11) and inserting the Attorney General.(b)Inclusion in enforcement reports of identification of individuals subject to imposition of sentenceSection 6(b)(1) of such Act (2 U.S.C. 1605(b)(1)) is amended by striking by case, any sentences imposed, except that such report shall not include the names of individuals, or personally identifiable information, that is not already a matter of public record and inserting by case and by the name of the individual and (if applicable) the lobbying firm involved, any sentences imposed.(c)Recommendations To promote enforcement and complianceSection 6 of such Act (2 U.S.C. 1605) is amended by adding at the end the following new subsection:(c)Recommendations To promote enforcement and complianceThe Attorney General, at any time, may make recommendations to Congress on steps to promote the enforcement of and compliance with this Act, including recommendations regarding the Attorney General’s need for resources to carry out the enforcement of this Act..6.Increasing transparency of system for filing, coding, and cross-indexing of reported information(a)Clarifying requirement To implement systemSection 6(a)(3) of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1605(a)(3)) is amended in the matter preceding subparagraph (A) by striking develop and inserting develop and implement.(b)Availability of information through software applicationsSection 6(a)(3)(B) of such Act (2 U.S.C. 1605(a)(3)(B)) is amended by striking computerized systems and inserting computerized systems, including a system through which individuals may use software or web-based applications to obtain access to a searchable, sortable, and downloadable database of information,7.Other reforms in regulation of lobbyists and lobbying activity(a)Revision of threshold for exemption from treatment as lobbyist(1)RevisionSection 3(10) of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1602(10)) is amended—(A)by striking by a client and inserting by a client or by a registrant; and(B)by striking other than an individual and all that follows and inserting the following: other than an individual who, over a 3-month period, spends fewer than 12 hours engaged in lobbying activities for such client or such registrant..(2)Effective dateThe amendments made by paragraph (1) shall apply with respect to lobbying activities occurring on or after the first day of the One Hundred Seventeenth Congress.(b)Deadline for registration(1)Revision of deadlineSection 4(a) of such Act (2 U.S.C. 1603(a)) is amended—(A)by striking 45 days and inserting 30 days; and(B)by striking 45th day each place it appears and inserting 30th day.(2)Effective dateThe amendments made by paragraph (1) shall apply with respect to lobbying contacts occurring on or after the first day of the One Hundred Seventeenth Congress.(c)Inclusion of specific information in registration statements on issued addressed in lobbying activities(1)In generalSection 4(b)(5)(B) of such Act (2 U.S.C. 1603(b)(5)(B)) is amended by striking the semicolon at the end and inserting the following: , including any Federal rule, regulation, Executive Order, or any other program, policy, policy, or position of the United States Government, as well as any proposed Federal legislation or a description thereof;.(2)Effective dateThe amendment made by paragraph (1) shall apply with respect to statements filed on or after the first day of the One Hundred Seventeenth Congress.(d)Clarification of timing of termination of registrationSection 4(d) of such Act (2 U.S.C. 1603(d)) is amended—(1)in paragraph (1), by striking by a client and inserting by a client or by a registrant; and(2)in paragraph (2), by striking for such client and inserting for such client or lobbying firm. 8.Quadrennial reports on effectiveness of collection, storing, and release of information(a)Inclusion in annual audits by Comptroller General(1)In generalSection 26 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1614) is amended—(A)by redesignating subsection (b) as subsection (c); and(B)by inserting after subsection (a) the following new subsection:(b)Quadrennial reports on modernization of reporting and disclosuresBeginning in 2020 and every 4 years thereafter, the Comptroller General shall include with the audit conducted under subsection (a) an evaluation of the technology and methods employed by the Secretary of the Senate and the Clerk of the House to collect, store, review, and electronically publish the information filed with the Secretary and Clerk under this Act, and shall include in such evaluation an analysis of—(1)whether additional technological means could be employed to reduce the burden on filers and increase the accuracy of filings;(2)whether automated means are being maximally employed to allow the Secretary and the Clerk to automatically process, normalize, and verify the data they have received; and(3)whether the Secretary and the Clerk could undertake other measures to improve how such is collected, reviewed, and reported to the public..(2)Conforming amendment relating to submission of report to CongressSection 26(c)(1) of such Act (2 U.S.C. 1614(c)(1)), as redesignated by paragraph (1), is amended by in the matter preceding subparagraph (A) by striking the period at the end of the first sentence and inserting the following: , and, if applicable, the quadrennial evaluation conducted under subsection (b)..(b)Joint review by Secretary of Senate and Clerk of House of RepresentativesThe Lobbying Disclosure Act of 1995 (2 U.S.C. 1601 et seq.) is amended by adding at the end the following new section:27.Quadrennial review of information collection and dissemination by Secretary of Senate and Clerk of House of Representatives(a)ReviewNot later than April 1, 2021, and every 4 years thereafter, the Secretary of the Senate and the Clerk of the House of Representatives shall jointly conduct and submit to Congress a review of how the Secretary and Clerk collect, store, review, and disseminate information filed with the Secretary and the Clerk under this Act.(b)FactorsIn conducting the review under subsection (a), the Secretary and the Clerk—(1)shall include an analysis of how the filing and public disclosure of the information filed under this Act can be improved, including a detailed plan with deadlines for improving filing and disclosure mechanisms; and(2)shall consult with members of the public, with an emphasis on those members of the public who regularly seek access to such information.(c)Additional or separate views permittedThe Secretary and the Clerk may each include additional or separate views in the review submitted to Congress under subsection (a)..